DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are pending and examined in the instant Office action.

Withdrawn Rejections
The rejections under 35 U.S.C. 101 are withdrawn in view of arguments on pages 8-16 of the Remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [WO 2014/138253 A1; on IDS] in view of Hinders [US PGPUB 2012/0040312 A1].
Claim 1 is drawn to a classification analysis method comprising arranging a partition wall with a through-hole and electrodes disposed on a front side and a back side of the partition wall through the through-hole.  The method comprises supplying a flowable material containing particulate or molecular analytes to one side of the partition wall.  The method comprising obtaining detection signals of an electrical conduction change between the electrodes causes by the passage of the analytes through the through-hole.  The method comprises performing a classification analysis of data of the detection signals by executing a computer control program.  The method comprises performing the classification analysis through machine learning.  The method comprises a feature value obtained in advance which indicates the feature of the waveform of the pulse signals corresponding to analyte passage obtained as the detection signal from the flowable material containing the predetermined analyte.  The method comprises that the feature value obtained in advance is set as the learning data for the machine learning and the feature value obtained from the pulse signals of the analyzed data is set as a variable.  The method comprises classification analysis on the predetermined analytes in the analyzed data is performed by executing the classification analysis program.  
Claim 5 is drawn to similar subject matter as claim 1, except claim 5 is drawn to a device.
Claim 11 is drawn to similar subject matter as claim 1, except claim 11 is drawn to a storage medium.
Claims 2-4 and 7-9 are further limiting comprising global and local mathematical and statistical values of the waveform data.
	The document of Zhang et al. studies translocation of a polymer through a nanopore [title].  Figures 1 and 2 of Zhang et al. illustrate a partition wall with a through-hole.  Figures 1 and 2 of Zhang et al. illustrate using electrodes to translocate a polymer through the through-hole from one side of the partition wall to the opposite side of the partition wall.  Paragraph 21 of Zhang et al. teaches obtaining an electrical signal as the polymer is translocating through the nanopore.  Paragraph 26 and claim 26 of Zhang et al. teach performing a classification analysis and machine learning on these electronic signals.  Figures 7 and 8 of Zhang et al. illustrate a suggestion of global and local features of the signals, such as peak heights and widths.
	Zhang et al. does not teach all of the statistical analysis involved in analysis of waveforms.
	The document of Hinders studies dental ultrasonography [title].  Figures 8 and 9 of Hinders illustrate waveforms of electrical signals.  Paragraph 48 of Hinders teaches extracting feature vectors form the waveforms, performing averaging and standard deviation analysis on the feature vectors, and performing machine learning using testing and training data sets on the feature vectors in order to classify data.
	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of waveforms induced by translocating a polymer through a nanopore of Zhang et al. by use of the mathematical, statistical, and machine learning of features of waveforms of Hinders wherein the motivation would have been that Hinders provides additional tools to analyze waveform data [paragraph 48 of Hinders].  There would have been a reasonable expectation of success in combining Zhang et al. and Hinders because the waveform analysis of Hinders is robust and generally applicable to other waveforms, including the waveforms induces as polymers translocate through nanopores as in Zhang et al.

Response to arguments:
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
	Applicant argues that Zhang et al. does not teach that “a feature value is obtained in advance which indicates a feature of a waveform form of pulse signals corresponding to the particulate or molecular analyte passage as obtained as the detection signals from the flowable material containing the predetermined analyte.”  This argument is not persuasive because peaks and valleys of waveform electrical signals obtained as the molecule passes through the nanopore meets this description of “feature value.”
	Applicant argues that Zhang et al. does not teach that “the feature value obtained in advance is set as learning data for the machine learning and a feature value obtained from pulse signals is set as the variable.”  This argument is not persuasive because paragraph 26 and claim 26 of Zhang et al. teach performing a classification analysis and machine learning on these electronic signals with peaks as feature values.
In response to applicant's argument that Zhang et al. and Hinders are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Zhang et al. and Hinders analogously pertain to the problem of analyzing waveforms obtained from an experiment.  There would have been a reasonable expectation of success in combining Zhang et al. and Hinders because the waveform analysis of Hinders is robust and generally applicable to other waveforms, including the waveforms induces as polymers translocate through nanopores as in Zhang et al.

The following rejection is reiterated:
35 U.S.C. 103 Rejection #2:
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Hinders as applied to claims 1-4, 6-9, and 11 above, in further view of Valero et al. [US PGPUB 2014/0204700 A1].
	Claim 5 and 10 are further limiting comprising performing baseline, peak, and feature value extraction.
	Zhang et al. and Hinders make obvious machine learning and mathematical analysis of waveforms obtained through translocating a polymer through a nanopore and discussed above.  Paragraph 48 of Hinder et al. teaches feature value extraction.
	Zhang et al. and Hinders do not teach baseline and pulse extraction.
	The document of Valero et al. teaches automatic processing of ultrasonic data [title].  Paragraph 54 of Valero et al. teaches extracting baseline and pulse from signals.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the analysis of waveforms induced by translocating a polymer through a nanopore of Zhang et al. and the mathematical, statistical, and machine learning of features of waveforms of Hinders by use of the baseline and pulse extraction of Valero et al. wherein the motivation would have been that Valero et al. provides additional tools to analyze waveform data [paragraph 54 of Valero et al.].  There would have been a reasonable expectation of success in combining Zhang et al. and Valero et al. because the waveform analysis of Valero et al. is robust and generally applicable to other waveforms, including the waveforms induces as polymers translocate through nanopores as in Zhang et al.

Response to arguments:
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the obviousness rejection does not set forth what the references of Zhang et al. and Hinders teach, and what is lacking that is taught by Valero et al.  The obviousness rejection teaches that Zhang et al. and Hinders make obvious the limitations of the claims except baseline and pulse extraction.  The obviousness rejection explained that Valero et al. is used to overcome this deficiency.
In response to applicant's argument that Zhang et al., Hinders, and Valero et al. are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Zhang et al., Hinders, and Valero et al. analogously pertain to the problem of analyzing waveforms obtained from an experiment.  There would have been a reasonable expectation of success in combining Zhang et al. and Hinders because the analysis of ultrasonic waveforms in Hinders and Valero et al. is robust and generally applicable to other waveforms, including the waveforms induces as polymers translocate through nanopores as in Zhang et al.

Related Prior Art
	The prior art of Gershow et al. [WO 2009/045472 A1; on IDS] teaches the general structural features of the claims.  Specifically, Gershow et al. teaches translocating a polymer through a nanopore using a partition wall, a through-hole, and a set of electrodes.  However, Gershow et al. does not teach all of the statistical and machine learning aspects of the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	10 July 2022